Name: Commission Directive 98/40/EC of 8 June 1998 adapting to technical progress Council Directive 74/346/EEC relating to rear-view mirrors for wheeled agricultural or forestry tractors (Text with EEA relevance)
 Type: Directive
 Subject Matter: technology and technical regulations;  marketing;  organisation of transport;  means of agricultural production
 Date Published: 1998-06-17

 Avis juridique important|31998L0040Commission Directive 98/40/EC of 8 June 1998 adapting to technical progress Council Directive 74/346/EEC relating to rear-view mirrors for wheeled agricultural or forestry tractors (Text with EEA relevance) Official Journal L 171 , 17/06/1998 P. 0028 - 0029COMMISSION DIRECTIVE 98/40/EC of 8 June 1998 adapting to technical progress Council Directive 74/346/EEC relating to rear-view mirrors for wheeled agricultural or forestry tractors (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Directive 74/346/EEC of 25 June 1974 on the approximation of the laws of the Member States relating to rear-view mirrors for wheeled agricultural or forestry tractors (1), as last amended by Directive 97/54/EC of the European Parliament and of the Council (2), and in particular Article 4 thereof,Whereas, in view of the growing complexity of the task performed by tractors, thought should be given to the rear-view mirrors used to monitor implements not designed for on-road use;Whereas, in order to increase safety, the conditions under which rear-view mirrors are set by drivers should be set out in detail; whereas Directive 74/346/EEC should therefore be amended accordingly;Whereas the measures provided for in this Directive are in accordance with the opinion of the Committee on adaptation to technical progress set up by Council Directive 74/150/EEC (3), as last amended by Directive 97/54/EC,HAS ADOPTED THIS DIRECTIVE:Article 1 The Annex to Directive 74/346/EEC is amended as follows:1. the following sentence is added to Item 1.1: 'The additional mirrors and rear-view mirrors designed in order to monitor the implements while working in the fields are not necessarily open to component type-approval but must be located in accordance with the setting requirements contained in Items 2.3.3 to 2.3.5.`;2. in Item 2.4.2, the first sentence is replaced by the following:'The driver must be able to adjust the exterior rear-view mirror without leaving the driving position.`Article 2 1. From 1 May 1999, no Member State may:- refuse, in respect of a type of tractor, to grant EC type-approval, to issue the document referred to in the third indent of Article 10(1) of Directive 74/150/EEC, or to grant national type approval, or- prohibit the entry into service of tractors,if those tractors meet the requirements of Directive 74/346/EEC, as amended by this Directive.2. From 1 October 1999, Member States:- may no longer issue the document referred to in the third indent of Article 10(1) of Directive 74/150/EEC for a type of tractor that does not meet the requirements of Directive 74/346/EEC, as amended by this Directive,- may refuse to grant national type-approval in respect of a type of tractor which does not meet the requirements of Directive 74/346/EEC, as amended by this Directive.Article 3 1. Member States shall bring into force the laws, regulations and administrative provisions necessary in order to comply with this Directive not later than 30 April 1999. They shall forthwith inform the Commission thereof.When the Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States.2. Member States shall send the Commission the text of the essential provisions of national law that they adopt in the area covered by this Directive.Article 4 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.Article 5 This Directive is addressed to the Member States.Done at Brussels, 8 June 1998.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ L 191, 15. 7. 1974, p. 1.(2) OJ L 277, 10. 10. 1997, p. 24.(3) OJ L 84, 28. 3. 1974, p. 10.